DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 4/29/2022 and 7/11/2022 have been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8 and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 5,550,474 issued to Dahl (“Dahl”).

As for claim 1, Dahl discloses a chemical vessel for providing a chemical precursor for use in deposition of semiconductor films onto a substrate, the chemical vessel comprising:
a vessel housing (12) comprising a liquid level sensor port (see Fig. 2); and
a liquid level sensor tube (10) extending vertically from a top of the vessel housing a fixed depth into the vessel housing (see Fig. 2), the liquid level sensor tube comprising:
a liquid level sensor tube housing (14, 15, 17) comprising an outer surface (outside of 17) in direct contact with a liquid chemical precursor disposed in the vessel housing and having a sealed and dry environment (inside 17 at 21 in Fig. 5, for example) inside housing that is protected from the chemical precursor (col. 6, line 65 - col. 7, line1), the liquid level sensor tube housing comprising a slot (23) that extends a length along the liquid level sensor tube (see Fig. 1) and that is configured to accommodate placement of the liquid chemical precursor therein (col. 3, lines 19-22); and
a plurality of sensors (19, 21, 21) disposed within the liquid level sensor tube housing (14, 15, 17) in the sealed and dry environment (inside 17 at 21) and located at particular vertical locations along the liquid level sensor tube associated with particular levels of the liquid chemical precursor in the vessel housing (see Fig. 5),
wherein at least one (21) of the plurality of sensors (21, 21) is in contact with an inside wall surface (inside of 17) of the liquid level tube housing (see Fig. 5).

As for claim 2, Dahl discloses that the sensor tube housing (14, 15, 17) comprises an outer housing portion (outside of 14, 17) connected with an inner housing portion (inside of 14, 17), and wherein the at least one (21) of the plurality of sensors (21, 21) is in contact with an inside wall surface of the inner housing portion of the liquid level sensor tube housing (see Fig. 5).
	
As for claim 7, Dahl discloses that the plurality of sensors comprise at least one of: ultrasonic sensors; piezoelectric sensors; conductance sensors (col. 4, lines 28-31); capacitance sensors; or optoelectronic sensors.

As for claim 8, Dahl discloses that the liquid level sensor tube housing comprises at least one of: metals; ceramics; or plastics (col. 5, lines 6-9).

As for claim 11, Dahl discloses a liquid level sensor tube (14, 15, 17) for use in determining a level of a chemical precursor in a chemical vessel, the liquid level sensor tube comprising:
	 a housing (14, 15, 17) configured to be disposed in the chemical vessel and extend a depth into the chemical vessel, the housing (14, 15, 17) having an outer surface (outside of 17) in direct contact with the chemical precursor, and having a sealed and dry environment (inside 17 at 21 in Fig. 5, for example) inside the housing protected from the chemical precursor (col. 6, line 65  -col. 7, line 1);
a channel (23) extending a length along the housing (14, 15, 17), the channel (23) accommodating placement of the chemical precursor therein (col. 3, lines 19-22);
at least one sensor (19, 21) disposed inside the sealed and dry environment and in contact with an inside wall surface of the housing at a determined vertical location of the liquid level sensor tube (Fig. 5) associated with a determined level of the chemical precursor in the chemical vessel (Abstract).

As for claim 12, Dahl discloses that the housing (14, 15, 17) comprises an outer housing portion (outside of 14, 17) connected with an inner housing portion (inside of 14, 17), and wherein the at least one (19, 21) is in contact with an inside wall surface of the inner housing portion (see Fig. 5).

As for claim 13, Dahl discloses that the at least one sensor (19, 21) comprises two sensors (21, 21) that are each positioned at different vertical fixed locations along the liquid level sensor tube that are associated with different determined levels of the chemical precursor in the chemical vessel (Fig. 5).

	As for claim 14, Dahl discloses that the at least one sensor (19, 21) is positioned adjacent the channel (Fig. 5).

	As for claim 15, Dahl discloses that the at least one sensor (19, 21) comprises two sensors (21, 21) each in contact with the inner wall surface of the housing adjacent the channel (Fig. 5).

As for claim 16, Dahl discloses that the two  sensors (21, 21) are positioned at opposed sides (i.e. top and bottom) of the channel (Fig. 5).

As for claim 17, Dahl discloses that at least one of the plurality of sensors (19, 21, 21) is in contact with a portion of the inner wall surface of the housing forming the slot (Fig. 5).

As for claim 18, Dahl discloses that two (21, 21) of the plurality of sensors (21, 21) are in contact with the inner wall surface of the housing at opposed locations (i.e. top and bottom) relative to the slot (Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,550,474 issued to Dahl (“Dahl”).

As for claims 4-6, Dahl discloses the chemical vessel of claim 1.
Dahl does not disclose that the slot has a rounded, rectangular or triangular cross-sectional shape.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a rounded, rectangular or triangular cross-sectional shape for the slot of Dahl because Applicant has not disclosed that provide the claimed cross-sectional shapes provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Dahls’ slot and applicant’s invention to perform equally well with either the cross-sectional shape disclosed by Dahl or the claimed cross-sectional shapes because both cross-sectional shapes would perform the same function of allowing a liquid level measurement.
	Therefore, it would have been prima facie obvious to modify Dahl to obtain the invention as specified in claims 4-6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Dahl.

Allowable Subject Matter
Claims 3, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art of record and the examiner’s knowledge does not disclose or suggest a slot that extends substantially an entire length of a liquid level sensor tube.
Regarding claim 9, the prior art of record and the examiner’s knowledge does not disclose or suggest a reaction chamber, the reaction chamber being configured to hold a substrate and configured to receive a gaseous precursor from a chemical vessel; and a liquid refill source configured to provide additional liquid precursor to the chemical vessel.
	Claim 10 depends on claim 9 and inherits the same allowable subject matter.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 11,054,297 issued to Durfee et al. (“Durfee”) is cited for all that it discloses including a liquid level sensor tube that comprises a liquid level sensor tube hosing with a slot and a plurality of sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853